United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2184
                         ___________________________

                                   Richard Johnson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                     Tyson Foods

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: February 7, 2013
                               Filed: March 1, 2013
                                   [Unpublished]
                                  ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Richard Johnson appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his complaint asserting discrimination under the Americans with

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
Disabilities Act (ADA). Upon de novo review, see Butler v. Bank of Am., 690 F.3d
959, 961 (8th Cir. 2012) (standard of review), we agree with the district court that
Johnson--who had been afforded several opportunities to present his claim--failed to
allege sufficient facts to state an ADA claim. See Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (complaint must state “more than an unadorned, the-defendant-
unlawfully-harmed-me accusation”; conclusory statements of law are insufficient to
support claim); Berg v. Norand Corp., 169 F.3d 1140, 144 (8th Cir. 1999) (setting
forth elements of ADA claim).2 The judgment of the district court is affirmed. See
8th Cir. R. 47B.
       Judge Arnold dissents.
                         ______________________________




      2
         We decline to consider allegations that Johnson first raised on appeal. See
Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (declining to consider allegations
first raised on appeal).

                                        -2-